Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/763,576 filed 5/13/20 as a national stage entry of PCT/IB2019/051868.  Claims 1-24 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of a priority claim to US 62/710,826 filed 03/01/18.  The office questions if this is indeed the correct application for which a priority claim was intended as the subject matter disclosed in 62/710,826 appears unrelated to that in the instant application. The disclosure of the prior-filed application, Application No. 62/710,826, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, 

The disclosure is objected to because of the following informalities: the brief description of figures 5 and 6 each recite the figure is a right-side view of the invention in an upright configuration.  .  It appears the brief description of Figure 6 should recite the figure is a right-side view of the invention in a reclined position.  
Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the elements which comprise the invention as described in the specification.  There are no reference numbers pointing out the described elements described and while some of the elements are readily identified many are not.  For example, which element is the at least one cross bar, the first crossbar, the second crossbar, the position modification system, the actuator, the bracing bar, the massaging liner, the power supply/battery, table top, blanket, the drawer the wireless charging device, the port?  Any structural detail that is essential for a proper understanding of the disclosed 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  ALL claimed elements must be clearly shown or the feature(s) canceled from the claim(s).  As noted above as there are no reference numbers clearly identifying described and claimed elements. It is not clear what/where these elements are.  Further, no figures appear to show an embodiment with both a tray and tabletop [claim 19] or the cushion pivotably mounted on the seat platform [cl. 24]. No new matter should be entered.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The preamble recites that mechanism is “for a chair and bench”.  As best understood the mechanism is for a chair or a bench, not both simultaneously.	
The claims use the language “backrest” and “back rest:” to identify the same element.  Consistent language should be used throughout.
	It is not clear what the position modification system of the claims is/comprises?
It is not clear which crossbar each occurrence of “the crossbar” refers to as claim 2 introduces at least one crossbar.  It is the at least one crossbar or each crossbar?
	In claims 3 and 4, “the first crossbar” lacks antecedent basis.  Further, it is not clear which slide rail each occurrence of “the slide rail” refer to as the claims introduce at least one slide rail.  It is the at least one slide rail or each slide rail?  In claim 4, “the second cross bar” also lacks antecedent basis.
	The preambles of claim 9-10 recite “the dinning sliding and reclining chair apparatus” which lacks antecedent basis.
	In claim 10 it is not clear which speaker “the speaker” refences and which lamp “the adjustable lamp” references.

The disclosure is objected to under 37 CFR 1.71, as being so incomplete and unclear as to preclude a reasonable search of the prior art by the examiner for the reasons enumerated above.  It would be waste of time to attempt a prior art search at this time until the examiner has better grasp of the disclosed and claimed invention as it is not clear what many to the recited elements are and how they relate to one another mainly as  result of the lack of reference numbers and clear descriptions.
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636